Citation Nr: 0819355	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO. 04-07 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for disability 
manifested by dizziness.

2. Entitlement to service connection for heart disease.

3. Entitlement to service connection for headaches.

4. Entitlement to a compensable rating for hypertension for 
the period from August 7, 2001 through March 31, 2004.

5. Entitlement to an initial compensable rating for 
mastoiditis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to August 
2000.

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2007, at which time it was 
remanded for further development. Following the requested 
development, the VA Appeals Management Center (AMC) in 
Washington, D.C., confirmed and continued the denials of 
service connection for disability manifested by dizziness, 
heart disease, and headaches, as well as the denial of a 
compensable rating for hypertension for the period from 
August 7, 2001 through March 31, 2004. Thereafter, the case 
was returned to the Board for further appellate action.

In September 2002, the RO granted the veteran's claim of 
entitlement to service connection for hypertension and 
assigned a noncompensable rating, effective August 7, 2001. 

In January 2004, the RO found that the grant of service 
connection for hypertension had been clearly and unmistakably 
erroneous. 38 C.F.R. § 3.105(a) (2004). Therefore, it severed 
service connection in accordance with the procedures set 
forth in 38 C.F.R. § 3.105(h) (2004). 

Pursuant to directions in the Board's January 2007 remand, 
the AMC issued the veteran a Statement of the Case concerning 
his disagreement with the RO's decision to sever service 
connection for hypertension. The veteran was notified of the 
procedure and time frame to perfect his appeal; however, he 
failed to do so. Consequently, the AMC's decision to sever 
service connection for hypertension became final. 38 U.S.C.A. 
§ 7105(c) (West 2002 and Supp. 2007); 38 C.F.R. § 20.1103 
(2007). Accordingly, the Board has no jurisdiction over that 
issue, and it will not be considered below. 38 U.S.C.A. 
§ 7104(a) (West 2002 and Supp. 2007); 38 C.F.R. § 20.101 
(2007). 

The issue of entitlement to an initial compensable rating for 
mastoiditis, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Benign positional vertigo was first manifested in service.

2. Chronic, identifiable heart disease is not currently 
demonstrated.

3. Atypical migraine headaches were first manifested in 
service.

4. For the period from August 7, 2001 through March 31, 2004, 
the veteran's service-connected hypertension, manifested 
primarily by systolic readings below 160, diastolic readings 
of 90 or less, was controlled by medication.


CONCLUSIONS OF LAW

1. Benign positional vertigo is the result of disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303. (2007).



2. The claimed heart disease is not the result of disease or 
injury incurred in or aggravated by service, nor may it be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).

3. Atypical migraine headaches are the result of disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303. (2007).

4. For the period from August 7, 2001 through March 31, 2004, 
the criteria for a compensable rating for hypertension were 
not met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.31, 4.104, 
Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims: 
1) Entitlement to service connection for disability 
manifested by dizziness; 2) Entitlement to service connection 
for heart disease; 3) Entitlement to service connection for 
headaches; and 4) Entitlement to a compensable rating for 
hypertension for the period from August 7, 2001 through March 
31, 2004. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. §§ 5103, 
5103A; 38 CFR § 3.159(b)(1). As part of that notice, VA must 
inform the veteran of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf. In addition, VA must 
advise a veteran to provide any additional evidence in his 
possession that pertains to the claim. See 38 U.S.C.A. 
§ 5103, 5103A; 38 CFR § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121.

In October 2001, the RO notified the veteran of the 
requirements to substantiate his claims of entitlement to 
service connection for headaches and dizziness; and in July 
2007, the AMC notified the veteran of the requirements to 
substantiate all of his service connection claims, as well as 
his increased rating claim. Specifically, the RO and AMC 
notified the veteran that in order to establish service 
connection for the claimed disabilities, there had to be 
competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence). Caluza v. Brown, 7 
Vet. App. 498, 506 (1995). 

In July 2007, the AMC notified the veteran that in order to 
support his claim for an increased rating, the evidence had 
to show that his hypertension had worsened during the 
indicated time frame. The AMC also advised the veteran that 
he could provide information as to impact of his hypertension 
and symptoms on his employment and daily life. 38 U.S.C.A. 
§ 5103(a); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The notices also provided examples of the types of medical 
and lay evidence that the veteran could submit (or ask VA to 
obtain) that were relevant to establishing entitlement to 
service connection or an increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, and/or any other evidence showing an increase in 
the disability or exceptional circumstances relating to the 
disability. See 38 U.S.C.A. § 5103, 5103A; 38 CFR § 3.159; 
Quartuccio; Vazquez-Flores. 

In March 2006 and July 2007, the RO and AMC also notified the 
veteran that once service connection for a particular 
disability had been established, a disability rating would be 
assigned in accordance with the criteria set forth in the VA 
schedule for evaluating disabilities. 38 C.F.R. Part 4. In 
addition, they informed the veteran that an effective date 
for the award of benefits would be assigned and would be 
based, generally, on the date of the receipt of the claim for 
benefits or when the evidence showed a level of disability 
that supported a certain rating under the rating schedule. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Although notice of VA's duty to assist the veteran in the 
development of his claims of entitlement to service 
connection for heart disease and entitlement to an increased 
rating for hypertension and the manner in which VA assigns 
disability ratings and effective dates was not sent to the 
veteran until after the RO's September 2002 rating action, 
any defects in the timing of that notice was harmless error. 

With respect to hypertension, service connection had been 
granted and the initial disability rating and effective date 
had been assigned. Thus, that claim had been substantiated, 
and VA's duty to notify the veteran in accordance with 
38 U.S.C. § 5103(a) was no longer required because the 
purpose that the notice was intended to serve had been 
fulfilled. Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-
117 (2007). Scrutiny of the record indicates the veteran has 
not alleged, and the record does not show, any prejudice 
inuring to the veteran any defect in notice with respect to 
downstream elements, such as the assignment of disability 
ratings and effective dates. Goodwin v. Peake, No. 05-876 
(U.S. Vet. App. May 19, 2008). The July 2007 notice was 
compliant with VA's duty to inform the veteran of the 
requirements to substantiate claims for increased ratings, as 
well as with the manner in which it assigns disability 
ratings and effective dates. In this regard, the veteran and 
his representative effectively acknowledged the criteria for 
assigning disability ratings for hypertension in testimony at 
the veteran's hearings on appeal. 

With respect to the service connection claims, any timing 
notice error was also harmless. Following the July 2007 
letter, the veteran and his representative submitted further 
argument on the veteran's behalf, and the AMC acquired 
additional evidence in support of the veteran's claims. 
Thereafter, the AMC considered all of the evidence of record 
and adjudicated the claim. 

In light of the foregoing, the Board finds that the RO and 
AMC made extensive attempts to develop the record and that 
the veteran had ample opportunity to participate in that 
development. Such efforts have ensured the essential fairness 
of the decision and have effectively eliminated the 
possibility of prejudice to the veteran. 

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims. It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder. The veteran has not 
identified any outstanding evidence which could be used to 
support any of his claims. Therefore, further action is 
unnecessary in order to meet VA's statutory duty to assist 
the veteran in the development of the claims presently 
decided. See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided). Accordingly, the Board will 
proceed to the merits of the appeal. 






Analyses of the Claims

Service Connection

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110. The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the veteran 
served, his medical records and all pertinent medical and lay 
evidence. Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a). 

As noted above, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992); see also Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the disease identity is established, there is 
no requirement of evidentiary showing of continuity. 
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. Id. 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

For certain disabilities, such as heart disease, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service. 38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. Such a presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307. 

Heart Disease

During hearings before and Decision Review Officer in 
November 2004 and before the undersigned Veterans Law Judge 
in June 2006, the veteran testified that he had heart disease 
as a result of the rigorous exercise programs in service and 
that it was first manifested by a heart murmur. Therefore, he 
maintains that service connection for heart disease is 
warranted. Because the record does not show competent 
evidence of heart disease, the claim will be denied. 

The report of the veteran's April 1990 service entrance 
examination is negative for any complaints or clinical 
findings of heart disease. 

In July 2000, during treatment for aseptic meningitis, the 
veteran demonstrated a systolic ejection murmur; and an 
electrocardiogram was abnormal, showing marked sinus 
bradycardia with sinus arrhythmia and left ventricular 
hypertrophy. However, there was no diagnosis of associated 
heart disease. 

During an April 2002 VA examination for hypertension, the 
examiner noted the results of the abnormal electrocardiogram 
but found no evidence of congestive heart failure. In May 
2002, the veteran was admitted to William W. Backus Hospital 
for complaints of chest pain. During a workup to rule out 
myocardial infarction, the veteran again demonstrated a heart 
murmur and left ventricular hypertrophy. In May 2002, the 
veteran also underwent workup by VA. He demonstrated mild 
aortic regurgitation and slight sinus arrhythmia but no 
murmur. However, in each case, there were no findings of 
chronic, identifiable heart disease. Indeed, during a VA 
examination in August 2002, it was noted that the veteran 
heart murmur was asymptomatic.


In November 2004, M. O. N., M.D., the veteran's private 
physician noted the veteran's left ventricular hypertrophy 
and abnormal stress test and referred the veteran for a 
cardiology workup. In December 2004, following that work-up, 
K.C., M.D., concluded that the veteran had no cardiac 
structural or perfusion disorders.

As noted above, requisite for a grant of service connection 
is the existence of a disability. Cuevas, Rose, supra. The 
question of a diagnosis of heart disease is one involving 
medical expertise. Here, although the veteran has alleged 
that he has heart disease, there is no competent medical 
evidence to support this assertion. By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a). 

Although the veteran sincerely believes that he has heart 
disease as a result of service, he cannot meet the criteria 
for service connection. As a layman, he is only qualified to 
report on matters which are capable of lay observation. He is 
not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability. 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). Therefore, his opinion, without 
more, cannot be considered competent evidence of service 
connection. Absent such evidence, service connection is not 
warranted.


Headaches

The veteran contends that his current headache disability was 
first manifested in service and that service connection is, 
therefore, warranted. After reviewing the record, the Board 
finds that the competent evidence of record supports the 
veteran's position. Accordingly, entitlement to service 
connection is granted.

The evidence shows that when the veteran entered service, 
there were no complaints or clinical findings of headaches. 
However, his service medical records show that starting in 
December 1996, he began to receive treatment for headaches. 
In April and May 1999, they were described as vascular in 
nature and primarily affecting the left side of his head. 
They were reportedly manifested by flashes of light 
associated with a migraine aura. 

Although examinations in service in November 1999 and June 
2000 were negative for any complaints or clinical findings of 
headaches, treatment records show that in October 2000, the 
veteran was again treated for left-sided headaches by D. E. 
C., M.D. Since that time, he has been treated for headaches, 
primarily by VA. 

During a VA neurologic examination in September 2007, the 
examiner stated that the veteran's headaches continued to 
affect his left side and radiated to his neck, shoulder, 
forehead, and retro-orbital area. The examiner concluded that 
it was as likely as not that they were a chronic migraine 
variant. 

While the most recent VA examiner did not make a formal 
finding of a nexus to service, the evidence shows a 
continuity of symptomatology since the mid-to-late 1990's 
which strongly suggests that the veteran's current headache 
disability was first manifested on active duty. At the very 
least, there is an approximate balance of evidence both for 
and against the claim. Therefore, all reasonable doubt will 
be resolved in favor of the veteran, and the claim will be 
granted on that basis. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown 
v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that under 
the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).

Disability Manifested by Dizziness

The veteran contends that he has disability manifested by 
dizziness which was first demonstrated in service. Therefore, 
he maintains that service connection is warranted. After 
reviewing the record, the Board will grant the benefit sought 
on the basis of the benefit of the doubt doctrine. 

The evidence shows that when the veteran entered service, the 
veteran denied that he then had, or had ever had, dizziness 
or fainting spells. A neurologic examination was reportedly 
normal. 

Several months after his entry on active duty, the veteran 
began to report episodes of dizziness and dysequilibrium. 
Those complaints continued on an intermittent basis 
throughout service, and in June 2000, the assessment was 
peripheral vertigo. 

The examinations in November 1999 and June 2000 were negative 
for any complaints or clinical findings of disability 
manifested by dizziness. However, his complaints resumed 
shortly thereafter.

Private medical records, such as those from Norwich Internal 
Medicine Group, dated in April and May 2002, show that the 
veteran was treated for complaints of dizziness when moving 
from an upright to a lying position and vice versa. They also 
show that Antivert had been prescribed in August 2001. 
Therefore, the veteran underwent VA examinations in August 
2002 to determine the nature and etiology of any present 
disability manifested by dizziness. Following those 
examinations, the relevant diagnosis was benign positional 
vertigo. 

More recent medical records, including the reports of VA 
examinations in September 2007, tend to support the diagnosis 
of positional vertigo. Although they do not clearly identify 
the etiology, they provide a continuity of symptomatology 
which strongly suggests that the veteran's benign positional 
vertigo was first manifested in service. As above, the 
evidence is in relative equipoise; and, therefore, all 
reasonable doubt will be resolved in favor of the veteran. 
38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993). Accordingly, service connection for benign 
positional vertigo is also granted.




Entitlement to a compensable rating for hypertension for the 
period from August 7, 2001 through March 31, 2004

The veteran notes that during the period from August 7, 2001 
through March 31, 2004, service connection had been in effect 
for hypertension. He contends that had he not been taking 
medication, his blood pressure would have been much higher. 
Therefore, he contends that he should have had a compensable 
rating during the indicated time frame. 

Having carefully considered the evidence of record, the Board 
finds that his blood pressure readings during the time period 
in question more nearly reflected the criteria for a 
noncompensable rating. Accordingly, the noncompensable rating 
will be confirmed and continued.

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2007). The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability. 38 C.F.R. § 4.1. In the 
evaluation of schedular evaluations, VA may only consider 
factors as enumerated in the rating criteria. See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992). 

Hypertension is rated in accordance with 38 C.F.R. § 4.104, 
Diagnostic Code 7101. For VA rating purposes, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm or greater. Isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 or greater with a diastolic blood pressure 
of less than 90 mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note 1. 

A 10 percent rating is warranted when the diastolic pressure 
is predominantly 100 or more, or; when the systolic pressure 
is predominantly 160 or more. A 10 percent rating is also 
warranted when the veteran has a history of a diastolic 
pressure of 100 or more and requires continuous medication 
for control. Id. A 20 percent rating is warranted for 
hypertension, manifested by a diastolic pressure of 
predominantly 110 or more and a systolic pressure of 200 or 
more. Id.

Where, as here, the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). However, a veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007). Cf. 
Fenderson v. West, 12 Vet. App. 119 (1999) (When service 
connection is granted and an initial rating award is at 
issue, separate ratings can be assigned for separate periods 
from the time service connection became effective.). In any 
event, the following analysis is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods. 

During his last year of service, the veteran's blood pressure 
was taken on many occasions. His systolic readings were 
consistently below 160, and his diastolic readings were 
consistently below 90. 

Post-service medical, dated through April 2004, show similar 
systolic readings. Although the veteran's diastolic readings 
were as high as 94 in May 2002, the preponderance of evidence 
shows that his diastolic readings generally remained below 
90. While the veteran took medication to control his blood 
pressure, there is no competent evidence to show what his 
blood pressure would have been had he not taken such 
medication. In any event, the record shows that for the 
period from August 7, 2001 through March 31, 2004, the 
veteran's hypertension did not meet or more nearly 
approximate the criteria for a compensable evaluation. 
Although he required continuous medication for control, that 
fact was contemplated by his noncompensable rating. 
Accordingly, for the time frame indicated, that rating is 
confirmed and continued.

ORDER

Entitlement to service connection for benign positional 
vertigo is granted.

Entitlement to service connection for heart disease is 
denied.

Entitlement to service connection for atypical migraine 
headaches is granted.

For the period from August 7, 2001 through March 31, 2004, 
entitlement to a compensable rating for hypertension is 
denied.


REMAND

In October 2007, the AMC granted the veteran's claim of 
entitlement to service connection for mastoiditis and 
assigned a noncompensable rating, effective August 7, 2001. 
In January 2008, the AMC notified the veteran of that 
decision, and the following month, the AMC received the 
veteran's Notice of Disagreement with the amount of that 
rating. Since the veteran submitted a timely Notice of 
Disagreement, the Board is required to remand that issue for 
issuance of a Statement of the Case. See Manlincon v. West, 
12 Vet. App. 238 (1999). 

In light of the foregoing, further development of the record 
is warranted with respect to the issue of entitlement to an 
initial compensable rating for mastoiditis. Accordingly, that 
issue is REMANDED for the following actions: 

1. Issue the veteran a Statement of the 
Case concerning his claim of entitlement 
to an initial compensable rating for 
mastoiditis. If, and only if, the veteran 
perfects his appeal by filing a timely 
substantive appeal should that issue be 
returned to the Board. See 38 U.S.C.A. 
§ 7105 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 20.200, 202 (2007). 

2. If the veteran does perfect an appeal 
with respect to the issue of entitlement 
to an initial compensable rating for 
mastoiditis, ensure that he is informed 
of VA's duties to notify him of and 
assist him with the development of that 
appeal. 38 U.S.C.A. § 5103, 5103A; 
38 C.F.R. § 3.159; Vazquez-Flores. 
Thereafter, return the issue to the Board 
for further appellate consideration.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless he is notified to do 
so. However, it must be emphasized that the veteran has the 
right to submit any additional evidence and/or argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999). 

	(CONTINUED ON NEXT PAGE)







The claim of entitlement to an initial compensable rating for 
mastoiditis must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


